OPINION

Per Curiam:

This action was dismissed for failure to prosecute within five years. NRCP 41(e). The complaint was filed August 18, 1965. Nine and three-quarters years elapsed without the action coming to trial. Now appellant claims the trial court abused its discretion in granting the motion to dismiss.
This court holds once again that a period of delay between the filing of the complaint and trial which exceeds five years *621mandates dismissal. Under NRCP 41 (e) dismissal is required without regard to any exercise of discretion on the part of the trial judge. In the absence of a written stipulation extending the time for trial, the trial court properly granted the motion. Monroe, Ltd. v. Central Telephone Co., 91 Nev. 450, 538 P.2d 152 (1975); Trail v. Faretto, 91 Nev. 401, 536 P.2d 1026 (1975); Lighthouse v. Great W. Land and Cattle, 88 Nev. 55, 493 P.2d 296 (1972); Lindauer v. Allen, 85 Nev. 430, 456 P.2d 851 (1969).
Affirmed.